ERVIN, Judge.
R.J.B. appeals his adjudication as a delinquent child, based on a delinquency petition *184charging him with escaping on May 22, 1992 from a halfway house in violation of Section 39.112, Florida Statutes (1989). In that the essential facts in the case at bar are practically identical to those in R.A.H. v. State, 614 So.2d 1189 (Fla. 1st DCA 1993), we conclude that the instant case is controlled by this court’s decision in R.A.H.; therefore, we reverse appellant’s adjudication of delinquency and remand the cause with directions that the charge of escape be dismissed.
REVERSED AND REMANDED.
BOOTH and WEBSTER, JJ., concur.